Name: Regulation (EEC) No 3548/73 of the Commission of 21 December 1973 amending Regulation (EEC) No 2805/73 determining a list of white quality wines produced in specified regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain transitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  trade;  health;  food technology
 Date Published: nan

 29 . 12 . 73 Official Journal of the European Communities No L 361 /35 REGULATION EEC No 3548/73 OF THE COMMISSION of 21 December 1973 amending Regulation (EEC) No 2805/73 determining a list of white quality wines produced in specified regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain tran ­ sitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973 Whereas it has been found that the quantities of wine to which this provision applies are such that disposal of them is not possible within the period provided for ; whereas this period must therefore be extended to allow for the disposal of the wines in question ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (') of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2592/73 (2 ), and in particular Article 26a (3) thereof ; Whereas Article 26a of Regulation (EEC) No 816/70 laid down precise rules concerning the sulphur dioxide content of wines ; whereas Commission Regu ­ lation (EEC) No 2805/73 (3 ) of 12 October 1973 deter ­ mining a list of white quality wines produced in speci ­ fied regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain transitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973 provides that this Article shall not apply before 1 January 1974 in respect of wines of which there is proof that they were produced before 1 October 1973 and that they have been marketed for direct human consumption in containers of more than 5 litres ; HAS ADOPTED THIS REGULATION : Article 1 The date '1 January 1974 in the second subparagraph of the second paragraph of Article 2 of Regulation (EEC) No 2805/73 is replaced by the date '1 June 1974'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1973 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 99 , 5 . 5 . 1970, p . 1 . ( 2 ) OJ No L 269, 26 . 9 . 1973, p . 1 . ( 3 ) OJ No L 289 , 16 . 10 . 1973, p . 21 .